Matter of Scott v Leverett (2016 NY Slip Op 08028)





Matter of Scott v Leverett


2016 NY Slip Op 08028


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Scott v Leverett2016ny080282348 75/16 -4907] -5394] -5395] -5396This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on November 29, 2016Friedman, J.P., Sweeny, Saxe, Kapnick, Gesmer, JJ.2348 75/16 -4907] -5394] -5395] -5396[*1]In re Robert Scott Petitioner,Hon. Ulysses B. Leverett, et al., Respondents.Robert Scott petitioner pro se.Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for Hon. Ulysses B. Leverett, respondent.Zachary W. Carter, Corporation Counsel, New York (E.K. Montcalm of counsel), for Adult Protective Services, respondent.Northern Manhattan Improvement Corporation Legal Services, New York (Matthew J. Chachére of counsel), for Alan Gary Morley, resopondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon, It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK